[PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                       FOR THE ELEVENTH CIRCUIT           U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                APR 06 2000
                                                             THOMAS K. KAHN
                                                                  CLERK
                                 No. 99-6189


                     D. C. Docket No. 98-02422-CV-PT-E


PATRICIA PELFREY, on behalf of herself and the class described herein,

                                                             Plaintiff-Appellant,

      versus

EDUCATIONAL CREDIT MANAGEMENT CORPORATION,

                                                            Defendant-Appellee.



                  Appeal from the United States District Court
                     for the Northern District of Alabama

                                (April 6, 2000)


Before TJOFLAT and MARCUS, Circuit Judges, and KRAVITCH, Senior Circuit
Judge.



PER CURIAM:
      We affirm the judgment of the district court granting the defendant’s motion for

judgment as a matter of law on the ground that the Fair Debt Collection Practices Act,

15 U.S.C. § 1692, et seq. (1994), does not apply to the defendant, because the

defendant is a “person collecting or attempting to collect any debt owed or due or

asserted to be owed or due another to the extent such activity . . . is incidental to a

bona fide fiduciary obligation . . . .” 15 U.S.C. § 1692a(6)(F)(i). See Pelfrey v.

Educational Credit Management Corp., 71 F. Supp. 2d 1161, 1172-74, 1179-80 (N.D.

Ala. 1999).

      AFFIRMED.




                                          2